Cocicrill, C. J. Goad sued Carter before a justice of the peace in Crawford county, Arkansas, to recover damages for an injury to a mule, the property of the plaintiff. Carter answered, and on the trial proved that the injury was inflicted in the Cherokee Nation, where he and Goad were at the time residing; that they were then, as now, citizens of Arkansas, and had no permit or license to reside in the Indian country; that at the time the injury was inflicted the mule was trespassing in Carter’s enclosure, which Goad knew it was in the habit of doiug, and that Goad had no redress whatever for the injury, and that the act was not punishable in the Indian Territory. On appeal to the circuit court there was judgment for the plaintiff. In order to maintain an^aetion of tort founded upon an injury to person or property, the act which is the cause of the injury and the foundation of the action must be actionable or punishable, at least, by the law of the place where the injury is done. Cooley on Torts, p. 471; Wharton on Conf. Laws, sec. 478; Holland v. Pack, Peck’s Tenn. Rep. 151; Le Forrest v. Tohman, 117 Mass., 109; Smith v. Condry, 1 How., 28; McLeod v. Railroad, 58 Vt., 727. It' is conceded, upon this record, that that state of case does not exist. Reverse and remand.